 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     TRAYSHAWN McGRUDER,            )   Case Nos. CV 17-5408-CJC (JPR)
11                                  )             CV 17-7024-CJC (JPR)
                      Plaintiff,    )             CV 19-10293-CJC (JPR)
12                                  )
                 v.                 )
13                                  )   ORDER DISMISSING ACTIONS WITH
     COUNTY OF LOS ANGELES et       )   PREJUDICE FOR FAILURE TO
14   al.,                           )   PROSECUTE
                                    )
15                    Defendants.   )
                                    )
16
          Plaintiff has three separate civil-rights actions pending in
17
     this District.   He has been in and out of jail since filing the
18
     first one, in July 2017, and has repeatedly failed to timely
19
     notify the Court of his changes of address, unnecessarily
20
     delaying the resolution of various motions and the orderly
21
     progression of the litigation.      The Court has warned him that
22
     failing to timely inform it and opposing counsel of address
23
     changes may result in his lawsuits being dismissed.      See, e.g.,
24
     McGruder v. Cnty. of L.A., No. CV 17-7024 (C.D. Cal. Sept. 18,
25
     2017), ECF No. 77.
26
          On December 9, 2019, the Court attempted to serve an order
27
     on Plaintiff in his latest lawsuit, but on December 26 it was
28

                                         1
 1 returned as undeliverable.   McGruder v. L.A. Cnty. Health Agency,
 2 No. CV 19-10293 (C.D. Cal. Dec. 26, 2019), ECF No. 7.     The
 3 envelope bears a stamp indicating that Plaintiff had been
 4 released from his jail address of record.    Id. at 10.   Indeed,
 5 the Court’s review of the Los Angeles County Sheriff’s
 6 Department’s Inmate Information Center website shows that
 7 Plaintiff was released on probation on December 11, 2019.       See
 8 LASD Inmate Search, http://app5.lasd.org/iic/ajis_search.cfm
 9 (search using Plaintiff’s first and last name) (last visited Dec.
10 30, 2019).   Nearly three weeks later, he has not filed a change
11 of address in any of his cases.
12      Local Rule 41-6 provides that
13      [a] party proceeding pro se shall keep the Court . . .
14      apprised of such party’s current address . . . . If mail
15      directed by the Clerk to a pro se plaintiff’s address of
16      record is returned undelivered by the Postal Service, and
17      if, within fifteen (15) days of the service date, such
18      plaintiff fails to notify, in writing, the Court and
19      opposing parties of said plaintiff’s current address, the
20      Court may dismiss the action with or without prejudice
21      for want of prosecution.
22      Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per
23 curiam), examined when it is appropriate to dismiss a plaintiff’s
24 lawsuit for failure to prosecute.     See also Link v. Wabash R.R.,
25 370 U.S. 626, 629–30 (1962) (“The power to invoke [dismissal] is
26 necessary in order to prevent undue delays in the disposition of
27 pending cases and to avoid congestion in the calendars of the
28 District Courts.”).

                                     2
 1      In deciding whether to dismiss a lawsuit for failure to
 2 prosecute, a court must consider “(1) the public’s interest in
 3 expeditious resolution of litigation; (2) the court’s need to
 4 manage its docket; (3) the risk of prejudice to the defendants;
 5 (4) the public policy favoring disposition of cases on their
 6 merits[;] and (5) the availability of less drastic sanctions.”
 7 Carey, 856 F.2d at 1440 (citation omitted).    Unreasonable delay
 8 creates a rebuttable presumption of prejudice to the defendant
 9 that can be overcome only with an affirmative showing of just
10 cause by the plaintiff.    In re Eisen, 31 F.3d 1447, 1452-53 (9th
11 Cir. 1994).
12      Here, the first, second, third, and fifth Carey factors
13 militate in favor of dismissal.    In particular, by failing to
14 file a change of address, Plaintiff has rendered the Court unable
15 to communicate with him.    He has not rebutted the presumption of
16 prejudice to Defendants, and no less drastic sanction is
17 available.    See Scott v. Belmares, 328 F. App’x 538, 539 (9th
18 Cir. 2009) (affirming dismissal of civil-rights lawsuit in part
19 because pro se plaintiff failed to keep court apprised of change
20 of address under Local Rule 41-6).    Although the fourth Carey
21 factor weighs against dismissal — as it always does — together
22 the other factors outweigh the public’s interest in disposing of
23 the case on its merits.    And because Plaintiff has repeatedly
24 failed to timely file changes of address and has been warned that
25 his failure to do so could result in dismissal of his cases,
26 dismissal should be with prejudice.    See Amina v. WMC Mortg.
27 Corp., 554 F. App’x 555, 555 (9th Cir. 2014) (upholding dismissal
28 of action with prejudice for failure to prosecute when plaintiffs

                                     3
 1 “repeatedly” failed to comply with obligations in prosecuting
 2 case despite being warned that if they did not it might be
 3 dismissed).      The Court has no basis to believe that if these
 4 lawsuits are allowed to continue or be refiled, Plaintiff will
 5 suddenly start complying with his obligations in prosecuting
 6 them.
 7        It therefore is ORDERED that these actions are dismissed
 8 with prejudice for failure to prosecute.
 9        LET JUDGMENTS BE ENTERED ACCORDINGLY.
10
11
12 DATED: ______________
           'HFHPEHU           ___________________________
                                        _________
                                                _________
                                                        _ __
                                       CORMAC
                                        ORMAC J. CARNEY
                                                      Y
13                                     U.S. DISTRICT JUDGE
14
15
16 Presented by:
17
              /s/
18 __________________________
     Jean P. Rosenbluth
19 U.S. Magistrate Judge
20
21
22
23
24
25
26
27
28

                                       4
